

FIFTH AMENDMENT TO MASTER ORDER ASSIGNMENT
 
This Fifth Amendment to that certain Master Purchase Order Assignment Agreement
(the "Amendment'') is made as of the 19th day of September, 2006 and is by and
between TRANSCAP TRADE FINANCE LLC (the "Contractor") and DESTINATION SOFTWARE,
INC., a New Jersey corporation (the "Manufacturer").
 
WITNESSETH:
 
WHEREAS, the Contractor and the Manufacturer are parties to that certain Master
Purchase Order Assignment Agreement dated. as of August 20, 2001 as amended (the
"Purchase Order Agreement");
 
WHEREAS, the Contractor and the Manufacturer desire to extend the term of the
Purchase Order Agreement subject to the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises and other consideration, the
receipt and sufficiency of which is hereby acknowledged by each of the
Contractor and the Manufacturer, the parties hereto hereby agree as follows:
 
1. Notwithstanding the provisions of subsection 18(a) of the Purchase Order
Agreement, the term of the Purchase Order Agreement is extended from August 20,
2006 to August 19, 2007 ("Extension Period') and shall continue thereafter for
successive twelve (12) month renewal terms unless either party terminates the
Purchase Order Agreement by written notice to the other not later than thirty
(30) days prior to the end of such term or any renewal 'term, provided, however,
that Contractor may also terminate the Purchase Order Agreement immediately upon
either Manufacturer's default and after the expiration of any applicable cure
period or at any time upon thirty (30) days' prior written notice to
Manufacturer.
 
2. As of August 19, 2005, the prior year Commitment Fee due Contractor by
Manufacturer is $3, 788.99. Manufacturer shall pay Contractor such sum out of
the proceeds of the next collections from Customers but in no event later than
November 15, 2006.
 
3. Section 3(b)(iv) of the Purchase Order Agreement is hereby deleted in its
entirety, and in lieu thereof there is inserted a new Section 3(b)(iv) as
follows:
 
(iv) Upon the purchase of Materials required for the P.O., or upon any other
advance of funds in connection with the P.O., the Contractor's aggregate
outstanding funding pursuant to this Agreement shall not exceed the sum of
$1,500,000,
 
4. Minimum Volume as defined within subsection 1(j) of the Purchase Order
Agreement is increased to $3,000,000.
 
5. Commitment Fee as defined within subsection, 6(a) of the Purchase Order
Agreement is increased to $67,500.
 
6. Except as expressly set forth above, the Purchase Order Agreement has been
modified in a manner satisfactory to each of the undersigned and. each of the
other agreements, instruments and document heretofore executed and delivered in
connection therewith shall remain unmodified and in full force and effect.


 
 

--------------------------------------------------------------------------------

 
 
7 This Amendment will not he effective until each of the persons set forth on
Addendum ill of the Purchase Order Agreement shall have executed an
acknowledgment to the Guaranty previously executed by such. persons, in form and
substance satisfactory to Contractor.
 
8. This Amendment may be executed in two (2) or more counterparts and it shall
not be necessary that the signature of all parties be contained on arty one
counterpart, Each counterpart shall be deemed an original but all of which
together shall constitute one and the same instrument. Art executed facsimile of
this Agreement shall be deemed to be a valid and binding agreement between the
parties hereto.
 
WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date
fist written above.
 
TRANSCAP TRADE FINANCE LLC
   
By
/s/ Michael Sear
 
Its Executive Vice President
   
DESTINATION SOFTWARE, INC.
   
By
/s/ Susan Kain
 
Its President

 
 
2

--------------------------------------------------------------------------------

 